/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:
It is believed the phrase “head-liner” should be changed to read --headliner-- to match the surrounding claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 10 recite the broad recitation “preferably”, and claim 8 also recites “a pull cable” and claim 10 also recites “disposed on one of the main links” which are the narrower statements of the limitations. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wullrich et al. (US Pat 10,730,374).
Wullrich et al. disclose a convertible vehicle (see Col. 3, lines 65-67) having a foldable top 12 with a top linkage 14 that moves between a closed position (see Figure 1) in which the vehicle interior is covered and a storage position (see Figure 8) in which the vehicle interior is uncovered. The top linkage 14 has a linkage assembly 16 on either side of a longitudinal center of the vehicle and pivotably attached to a vehicle attached main bearing 40 (see Col. 4, lines 59-63) and having a tension rod assembly hinged to a tension bow (see annotated Figure 1 below) which extends between the link assemblies 16 and provides tension to the rear edge of the foldable top 12 in the closed position. The foldable top 12 comprises a headliner assembly 28 having a foldable headliner fabric 30 forming a visible surface within the vehicle when in the closed position and a rear headliner flap 36, or “guide link”, which is indirectly hinged to the tension rod assembly by way of main link 39 and in contact with the headliner fabric. The rear headliner flap 36, or “guide link”, is a contact plate to which the headliner fabric is fixed and is connected by main link 39 to a hydraulic cylinder 42, or “actuation means”. When the top is in the closed position, main link 41 forms a stop for the rear headliner flap 36, or “guide link”, and defines its pivoted position relative to the tension rod assembly and main four-bar linkage assembly (see Col. 6, lines 22-26). The linkage assemblies 16 each have main four-bar linkage assembly 38 having two main links 39, 41 mounted on the main bearing 40 and a front guide flap 32 for the headliner fabric pivotably mounted on the main four-bar linkage assembly. The front guide flap 32 has an actuating element comprised of a cable (see Col. 2, lines 53-57) and an edge that follows the curve of side weather strip 62 and laterally limits and seals the top cover 12 (see Col. 5, lines 59-63).

    PNG
    media_image1.png
    638
    781
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites a top for a convertible vehicle having a foldable top cover, a top linkage movable between a closed position and a storage position and having a link assembly on either side of a vertical longitudinal center plane of the top and being pivotably mounted on a vehicle-attached main bearing and having a tension rod assembly hinged to a tension bow which extends between the link assemblies and limits the top cover at its rear edge in while the top cover is in its closed position. The top has a headliner assembly having a foldable headliner fabric forming an inner visible surface of the top while in the closed position and a guide link on either side of the vertical longitudinal center plane of the top and being hinged to its respective tension rod assembly and in contact with the headliner fabric. The guide link is connected to a pull cable that is attached to an adjusting link of the respective link assembly on the other side. The prior art does not properly teach or suggest such a configuration, making claim 4 allowable.
Claim 5 would be allowable because it is dependent on claim 4.
Claim 9 recites a top for a convertible vehicle having a foldable top cover, a top linkage movable between a closed position and a storage position and having a link assembly on either side of a vertical longitudinal center plane of the top and being pivotably mounted on a vehicle-attached main bearing and having a tension rod assembly hinged to a tension bow which extends between the link assemblies and limits the top cover at its rear edge in while the top cover is in its closed position. The top has a headliner assembly having a foldable headliner fabric forming an inner visible surface of the top while in the closed position and a guide link on either side of the vertical longitudinal center plane of the top and being hinged to its respective tension rod assembly and in contact with the headliner fabric. The link assemblies each having a main multi-joint linkage having two main links pivotably mounted to the main bearing and a guide flap mounted on the main multi-joint linkage for the headliner fabric. The guide flap is provided with an actuating means against which an adjusting spring pivots the guide flap toward an end direction. The prior art does not properly teach or suggest such a configuration, making claim 9 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haberl (US Pat 9,004,573) discloses a convertible top having a transverse bow that acts as a tension bow, a top linkage and a main bearing. Hollenbeck et al. (US Pat 6,902,223) disclose a foldable convertible vehicle top having a tension bow, a top linkage, a main bearing and a guide link attached to an actuating means. Schrader et al. (US Pat 4,991,902) disclose a folding top covering for a folding top of a vehicle having a tension bow with a tension rod assembly and a main bearing. Haberl et al. (US PG Pub 2016/0221425) disclose a drive wheel arrangement for a top of a convertible vehicle having a tension bow, a top linkage, a link assembly and a main bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        

/Joseph D. Pape/Primary Examiner, Art Unit 3612